Case 1:20-cv-00051-JMS-MPB Document 1 Filed 01/07/20 Page 1 of 7 PageID #: 1




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       INDIANAPOLIS DIVISION


MARK BUSH,                                        )
                                                  )
                             Plaintiff,           )
                                                  ) CAUSE NO.: 1:20-CV-51
         v.                                       )
                                                  )
VASYL NIKITIN and OTR EXPRESS,                    )
INC.,                                             )
                                                  )
                             Defendants.          )


                                           NOTICE OF REMOVAL

         TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES
         DISTRICT COURT FOR THE SOUTHERN DISTRICT OF INDIANA.

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1332, 1441, and 1446,

Defendants, VASYL NIKITIN and OTR EXPRESS, INC. (“OTR Express”), by counsel, hereby

file this Notice of Removal to remove the above-entitled action to this Court based upon the

following supporting grounds. Defendants, appearing solely for the purpose of this removal, and

for no other purpose, and preserving all other defenses available to it, state as follows:

                                                VENUE

         1.        Removal to the Southern District of Indiana, Indianapolis Division, is appropriate

pursuant to 28 U.S.C. § 1441(a), because the Southern District of Indiana, Indianapolis Division,

embraces the County of Marion, where the action was pending prior to the filing of this Notice of

Removal.




{0019463/0020/02118375 v1}
Case 1:20-cv-00051-JMS-MPB Document 1 Filed 01/07/20 Page 2 of 7 PageID #: 2




                                      REMOVAL IS TIMELY

         2.        On December 9, 2019, OTR Express was served with a Summons and Complaint

in the above-entitled action via a process agent at Christine Petri-Express Process Service, c/o:

Ace Licensing & Permits Inc., 8250 E. Washington St., Indianapolis, Indiana 46219.

         3.        On November 22, 2019, Defendant Vasyl Nikitin was served by certified mail

with a Summons and Complaint in the above-entitled action at his dwelling house at 3327 N.

Lamon Ave. Apt. 1, Chicago, Illinois 60641.

         4.        Pursuant to 28 U.S. Code § 1446(b)(2), Defendant Vasyl Nikitin hereby declares

that he joins in this removal; that he consents to this removal; and that he supports this removal.

         5.        Therefore, removal is timely under 28 U.S.C. § 1446(b)(1).

                                  STATE COURT PROCEEDINGS

         6.        On or about November 8, 2019, Plaintiff Mark Bush (hereinafter “Plaintiff”) filed

an Appearance, Complaint, and Summons in the above-entitled action against Vasyl Nikitin and

OTR Express in the Marion County Superior Court in the State of Indiana, Cause No. 49D13-

1911-CT-047079, and is now pending therein.

         7.        On or about December 18, 2019, Plaintiff filed a Return of Service for Vasyl

Nikitin.

         8.        On or about December 19, 2019, Plaintiff filed a Return of Service for OTR

Express.

         9.        On or about December 20, 2019, Defendants filed Attorney Appearances and

Motion for Enlargement of Time to File Responsive Pleading in the Marion County Superior

Court in the above-entitled action.




{0019463/0020/02118375 v1}
Case 1:20-cv-00051-JMS-MPB Document 1 Filed 01/07/20 Page 3 of 7 PageID #: 3




         10.       On or about December 30, 2019, the Marion County Superior Court granted

Defendants’ Motion for Enlargement of Time to File Responsive Pleading.

         11.       No further proceedings have been had in the Marion County Superior Court.

         12.       Pursuant to S.D. Ind. L.R. 81-2(d), Defendants assert that there are no state court

motions that remain pending at the time of this Notice of Removal.

                                DIVERSITY JURISDICTION EXISTS

         13.       This is a civil action that falls within the Court’s original jurisdiction under 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship

under 28 U.S.C. §§ 1441 and 1446.

         14.       Plaintiff is a citizen of the State of Indiana.

         15.       OTR Express is an Illinois Corporation with its principal place of business in

Illinois. Thus, for purposes of diversity jurisdiction, OTR Express is a citizen of Illinois, and not

of Indiana.

         16.       Vasyl Nikitin resides in Illinois. Thus, for purposes of diversity jurisdiction, Vasyl

Nikitin is a citizen of Illinois, and not of Indiana.

         17.       There is complete diversity of citizenship between the parties named in this case.

         18.       The Court determines the amount in controversy as it exists at the time of

removal. In re Shell Oil Co., 970 F.2d 355, 356 (7th Cir. 1992). Generally, the amount in

controversy is determined by the amount of money that a plaintiff seeks in good faith on the face

of the complaint. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288–89 (1938).

However, pursuant to Indiana Trial Rule 8(A)(2), “no dollar amount or figure shall be included

in the demand” for relief in a complaint seeking damages for personal injury. In other words,

Indiana prohibits personal injury plaintiffs from listing a dollar figure in their demands for relief.




{0019463/0020/02118375 v1}
Case 1:20-cv-00051-JMS-MPB Document 1 Filed 01/07/20 Page 4 of 7 PageID #: 4




Here, Plaintiff demands in his Complaint a judgment “in a reasonable amount to be determined

at the trial of the cause” for Plaintiff’s alleged damages.

         19.       When the complaint does not establish the amount in controversy, a defendant’s

“good-faith estimate of the stakes is acceptable if it is plausible and supported by a

preponderance of the evidence.” Oshana v. Coca–Cola, Co. 472 F.3d 506, 511 (7th Cir. 2006).

Therefore, this Notice of Removal states that the monetary value of the amount in controversy

exceeds $75,000, exclusive of interest and costs, as required by 28 U.S.C. § 1332(a), based upon

the following:

                   a. Plaintiff alleges he sustained physical injuries and damages as a result of the

                       incident forming the basis of his Complaint. (Compl. ¶ 1.)

                   b. Plaintiff alleges said injuries and damages are permanent. (Compl. ¶ 8.)

                   c. Plaintiff alleges he has suffered lost wages as a result of the incident forming

                       the basis of his Complaint. (Compl. ¶ 9.)

                   d. Plaintiff alleges he has incurred medical bills for the treatment of his injuries

                       that he claims resulted from the incident forming the basis of his Complaint.

                       (Compl. ¶ 9.)

                   e. Plaintiff alleges he has experienced physical pain and suffering, including but

                       not limited to losing the ability to perform usual activities, resulting in a

                       diminished quality of life, as a result of the incident forming the basis of his

                       Complaint. (Compl. ¶ 11.)

                   f. On December 20, 2019, undersigned counsel asked Plaintiff’s counsel if

                       Plaintiff would be willing to stipulate that the amount in controversy does not

                       exceed $75,000, exclusive of interest of costs.




{0019463/0020/02118375 v1}
Case 1:20-cv-00051-JMS-MPB Document 1 Filed 01/07/20 Page 5 of 7 PageID #: 5




                   g. On December 23, 2019, Plaintiff’s counsel responded in an email to

                       undersigned counsel, representing to undersigned counsel that the amount-in-

                       controversy requirement of 28 U.S.C. § 1332(a) is satisfied.

                   h. A removing party may consider, when making the good-faith estimate of the

                       amount of controversy, a plaintiff’s failure to stipulate that her claim is worth

                       less than $75,000, exclusive of interest and costs. Workman v. United Parcel

                       Serv., Inc., 234 F.3d 998, 1000 (7th Cir. 2000). The Seventh Circuit has held

                       that when a plaintiff facing removal chooses not to stipulate that her claim is

                       worth less than $75,000, “the inference arises that [she] thinks [her] claim

                       may be worth more.” Id.

         20.       Based on the above, Defendants’ good-faith estimate is that Plaintiff seeks a

recovery in excess of $75,000, exclusive of interest and costs; the value to Plaintiff of the relief

sought in the Complaint exceeds $75,000, exclusive of interest and costs; and/or the amount in

controversy exceeds $75,000, exclusive of interest and costs. Defendants’ good-faith estimate is

plausible and supported by a preponderance of the evidence.

         21.       Therefore, this state court action is properly removed to this Court in accordance

with 28 U.S.C. §§ 1332, 1441, and 1446 because: (1) this action is a civil action pending within

the jurisdiction of the United States District Court for the Southern District of Indiana,

Indianapolis Division; (2) this action is between citizens of different States; (3) the amount in

controversy exceeds $75,000 exclusive of interest and costs.

                                  STATUTORY REQUIREMENTS

         22.       Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81-2(a), a copy of the entire state

court file is attached as an Exhibit and includes the State Court Record as of the date of this




{0019463/0020/02118375 v1}
Case 1:20-cv-00051-JMS-MPB Document 1 Filed 01/07/20 Page 6 of 7 PageID #: 6




Notice of Removal, including the following: Complaint, Appearance, Summons, Summons,

Return of Service, Return of Service, Appearance, Motion for Enlargement of Time, and Order

Granting Motion for Enlargement of Time.

         23.       Pursuant to S.D. Ind. L.R. 81-2(c), a copy of the operative Complaint is also

attached hereto as to this Notice of Removal.

         24.       A copy of this Notice of Removal has been filed in the Marion County Superior

Court and Plaintiff has been served with both this Notice of Removal and the Notice of Filing

Notice of Removal.

         WHEREFORE, Defendants, VASYL NIKITIN and OTR EXPRESS, INC., by counsel,

respectfully request that the above-entitled action be removed from the Marion County Superior

Court to the United States District Court for the Southern District of Indiana, Indianapolis

Division.

                                                LEWIS WAGNER, LLP



                                        By:     /s/Katherine L. English
                                                LESLEY A. PFLEGING, #26857-49A
                                                KATHERINE L. ENGLISH, #35219-49
                                                Counsel for Defendant




{0019463/0020/02118375 v1}
 Case 1:20-cv-00051-JMS-MPB Document 1 Filed 01/07/20 Page 7 of 7 PageID #: 7




                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 7, 2020, a copy of the foregoing Notice of Removal was
filed electronically. Service of this filing will be made on all ECF-registered counsel by
operation of the court's electronic filing system. Parties may access this filing through the court's
system.

Bradford J. Smith
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
brads@kennunn.com
Counsel for Plaintiff
                                              By: /s/ Katherine L. English
                                                 KATHERINE L. ENGLISH

LEWIS WAGNER, LLP
Suite 200
501 Indiana Avenue
Indianapolis, IN 46202
Telephone:     317-237-0500
Facsimile:     317-630-2790
lpfleging@lewiswagner.com
kenglish@lewiswagner.com




{0019463/0020/02118375 v1}
